DETAILED ACTION
The instant action is in response to application 27 Feb 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
It would greatly assist one of ordinary skill if applicant were to include the term SIMO (single input, multiple output) somewhere in the background section.
The Brief descriptions of the drawings appear to be one long run-on sentence.  Applicant is cordially reminded that they are only limited to one period in the specification.
Also, some clarification about the exact meaing of “digital domains” would also assist one of ordinary skill, especially when the invention (as presently claimed), outputs an analog voltage.
The abstract appears to be the front page of the PCT publication.  While the text in the abstract itself is fine, the abstract as present would be uploaded with all of the bibliographic data listed in the PCT document.  The office requires a clean text abstract to be uploaded in order to work properly.  Please submit a text only abstract.  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Clam 1 is objected to for the following informalities: “Direct Current, DC, “should be “Direct Current (DC)”.  
Claim 44 is objected to for a similar reason to claim 1.  
Claim 47, “power management integrated circuit, PMIC” should be “power management integrated circuit (PMIC)”.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the physical connections of claim 46 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 46, applicant claims “wherein at least one of the output voltage rails comprises a further voltage dividing circuit, the further voltage dividing circuit to receive the input DC voltage from the output voltage rail and to provide a converted DC output voltage to the output digital load.”.  This suggests that the feedback is being fed the previously claimed voltage input DC voltage.  This is not clear as to what portion of the specification applicant is seeking protection from, nor was it readily found in the drawings submitted.  For the purposes of examination, it will be assumed applicant meant to claim the voltage divider input being fed to the previously claimed controller.  
 As to claim 49, there is no transition phrase and as such it is not clear if the claim is open or closed ended.  For the purposes of examination, it will be assume the claim is open ended.
Claim 50 depends directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26-32, 34-39, 44-50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2015/0207401) in view of Yang (US 2019/0068051).
As to claim 26,  Zhang discloses voltage dividing circuitry for use in a voltage converter for converting at least one input Direct Current, DC, voltage to a plurality of output DC voltages, the voltage dividing circuitry comprising: a voltage input port (Vin1) to receive an input DC 
Zhang does not disclose an output-side switch node, wherein the output side switch node is connectable to one of a plurality of voltage output ports to supply a converted value of the input DC voltage as an output DC voltage;
Yang teaches an inductor (LL) having an input-side switch node (node SS, SG1, LL) and an output-side switch node (node S1, S2, S3, SG2), wherein the output side switch node is connectable to one of a plurality of voltage output ports (Vo1, Vo2, Vo3) to supply a converted value of the input DC voltage as an output DC voltage.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang to use multiple outputs as described in Calhoun to power multiple devices from a single converter. 
	As to claim 27, Zhang in view of Yang teaches the voltage dividing circuitry is arranged to alternately connect the input-side switch node of the inductor to the predetermined fixed ratio of the input DC voltage during a first phase of operation and to the ground during a second phase of operation (this is how the buck portion of the buck boost converter works).
	As to claim 28, Zhang in view of Yang teaches wherein the voltage dividing circuitry comprises an inductor grounding switching element arranged to alternately connect the output-side switch node of the inductor to the ground in a first phase of operation and to one of the plurality of voltage output ports in a second phase of operation (this is how the boost portion of the buck boost converter works).

	As to claim 30, Zhang in view of Yang teaches wherein the plurality of switching elements of the series array of the flying capacitor interface each has an equal share of the input DC voltage such that the predetermined ratio for each of the at least one flying capacitor(s) is a ratio of a number of switching elements across which the flying capacitor is connected to the total number of switching elements in the series array (See Fig. 8 of Zhang, two switching elements corresponds to a ratio of 1/2).
	As to claim 31, Zhang in view of Yang teaches comprising a boost converter mode in which the output DC voltage received at the output-side switch node for supply to one of the voltage output ports is stepped-up relative to the predetermined fixed ratio of the input DC voltage at the input-side switch node (the boost mode occurs when the inductor output side switches operate.  See also ¶3 of Yang “A DC-DC converter steps up or steps down a direct current input voltage to generate a DC output voltage necessary for a load.”).
	As to claim 32, Zhang in view of Yang teaches comprising a buck converter mode in which the output DC voltage received at the output-side switch node for supply to one of the voltage output ports is stepped-down relative to the predetermined fixed ratio of the input DC voltage at the input-side switch node (the buck mode occurs when the inductor input side switches operate, ¶3 of Yang).
	As to claim 34, Zhang in view of Yang teaches wherein in both the first phase of the buck converter mode and the second phase of the buck converter mode the output-side switch 
	As to claim 35, Zhang in view of Yang teaches comprising a buck-boost mode in which a first phase of operation is an energy-storing phase of the inductor and in which a second phase is an energy-releasing phase of the inductor and wherein in the energy storing phase the output-side switch node of the inductor is connected either to ground or to one of the plurality of voltage output ports corresponding to a higher voltage than a voltage at the input-side switch node and wherein in the energy releasing phase the output-side switch node of the inductor is connected to one of the plurality of voltage output ports (this is how a buck-boost converter works, the duty cycle controls which switches would be opened/closed).
	As to claim 36, Zhang in view of Yang teaches wherein timings of transitions between the energy storing phase and the energy-release phase are controlled to provide at the output-side switch node, depending on the relative timings, either a step-up in voltage or a step-down in voltage relative to the predetermined fixed ratio of the input DC voltage at the input-side switch node (Yang, ¶3).
	As to claim 37, Zhang in view of Yang discloses wherein the relative timings of the transitions between the energy-storing phase and the energy releasing phase are controlled to provide a step-up voltage conversion and the voltage dividing circuitry is arranged to connect the output-side voltage node to one of the plurality of voltage output ports corresponding to a higher voltage than a voltage at the input-side switch node in the first phase (Yang, ¶3).
	As to claim 38, Zhang in view of Yang discloses wherein the relative timings of the transitions between the energy-storing phase and the energy storing phase are controlled to provide a step-down voltage conversion and to connect the output-side voltage node to one of the plurality of voltage output ports corresponding to a lower voltage than the predetermined fixed ratio of the input DC voltage (Yang, ¶3).

	As to claim 44, Zhang discloses a circuit for converting at least one input Direct Current, DC, voltage to a plurality of output DC voltages, the circuit comprising: voltage dividing circuitry including: a voltage input port to receive an input DC voltage; an inductor having an input-side switch node and an output-side node, wherein the output side node is connectable to one output port to supply a converted value of the input DC voltage as an output DC voltage; and a flying capacitor interface having a plurality of switching elements and at least one flying capacitor, the flying capacitor interface to divide the input DC voltage to provide a predetermined fixed ratio of the input DC voltage at the input-side switch node of the inductor; and a controller to control the voltage dividing circuitry to switch between the first phase and the second phase (See rejection of claim 26 above).
	Zhang does not disclose and an output-side switch node, wherein the output side switch node is connectable to one of a plurality of voltage output ports to supply a converted value of the input DC voltage as an output DC voltage; two or more voltage output connection switches to connect the output-side switch node to respective output voltage rails via the voltage output ports to supply an output digital load.
	Yang teaches and an output-side switch node, wherein the output side switch node is connectable to one of a plurality of voltage output ports to supply a converted value of the input DC voltage as an output DC voltage; two or more voltage output connection switches to connect the output-side switch node to respective output voltage rails via the voltage output ports to supply an output digital load (See Fig. 8 and item matching for claim 1 aobve.  See also ¶3 “The load may include various electronic devices such as a computer or a mobile device.”).

As to claim 45, Zhang in view of Yang teaches wherein the controller is arranged to control the voltage dividing circuitry to operate in at least one of a buck mode, a boost mode and a buck-boost mode (buck-boost converter on the output of the SC converter is shown).
As to claim 46, Zhang in view of Yang teaches wherein at least one of the output voltage rails comprises a further voltage dividing circuit, the further voltage dividing circuit to receive the input DC voltage from the output voltage rail and to provide a converted DC output voltage to the output digital load (the feedback loop is fed by the voltage divider).
As to claim 47, Zhang in view of Yang teaches wherein the circuit is a power management integrated circuit, PMIC. (¶ 30 “FIG. 4 illustrates a high level schematic of the inventive circuit containing the switched capacitor converter 10 of FIG. 1. In one embodiment, the entire circuit, except the capacitors C1-C3 in FIG. 1, is within a single package 14 having leads for connection to a printed circuit board.”)
As to claim 48, Zhang in view of Yang teaches further comprising: a plurality of PMIC input voltage source connections and a plurality of PMIC output voltage ports and wherein the voltage dividing circuitry is arranged to receive at the voltage input port, the input DC voltage from any one of the plurality of PMIC input voltage source connections and the plurality of PMIC output voltage ports and to connect the output-side switch node to any other one of the plurality of PMIC input voltage source connections and the plurality of PMIC output voltage ports (Zhang, ¶30).
As to claim 49, Zhang in view of Yang discloses One or more non-transitory machine-readable media having instructions stored thereon that, when executed by one or more processors of a device, cause the device to implement: receiving an input DC voltage from a voltage input port; operating a plurality of switches to connect at least one flying capacitor to the 
As to claim 50, Zhang in view of Yang discloses comprising further instructions for controlling the output-side switch node to perform one of a step-up or a step-down in voltage relative to the predetermined fixed ratio if the input DC voltage by controlling configurations of the plurality of switches and by controlling voltages at the input-side-switch node and the output-side switch node of the inductor in a first phase of operation and a second phase of operation (the combination teaches a buck-boost converter).
Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2015/0207401) in view of Yang (US 2019/0068051) and Abduulslam (US 2016/0352219).
	As to claim 33, Zhang in view of Yang teaches wherein in the first phase of the boost converter mode the input-side switch node is held at a voltage equal to the predetermined fixed ratio of the input DC voltage and wherein in the second phase of the boost converter mode the input-side switch node is held at a voltage (the switched capacitor circuit periodically ties the input side switching node to ground).
Zhang in view of Yang does not disclose and wherein in the second phase of the boost converter mode the input-side switch node is held at a zero voltage.
Abduulslam teaches and wherein in the second phase of the boost converter mode the input-side switch node is held at a zero voltage (¶57).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above use the charge pump as disclosed in Abduulslam to provide a wider range of output voltages. 	 
Claims 40-43 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2015/0207401) in view of Yang (US 2019/0068051) and Assad (US 9866113).
As to claim 40, Zhang in view of Yang teaches wherein the controller is to select a target one of the sequence of different states from a present one of the sequence of different state d and further depending on a measurement of the input DC voltage (Fig. 6, shows feedforward control in Zhang).
Zhang in view of Yang does not disclose depending on a measurement of a voltage across each of the at least one flying capacitors in the present state
Assad teaches depending on a measurement of a voltage across each of the at least one flying capacitors in the present state and further depending on a measurement of the input DC voltage (Fig. 5, 508).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above use the capacitor balancing as disclosed in Assad to prevent voltage drift 	
As to claim 41, Zhang in view of Yang and Assad teaches comprising wherein the controller is to select the target state by determining if a voltage across each flying capacitor in the present state is high or low relative to a nominal voltage for the respective flying capacitor, the nominal voltage being a predetermined fraction of the determined input voltage (Assad, Fig. 5, Fig 2B).  
Though the limitation “at least two flying capacitors and” is not explicitly taught by the cmibnation it is obvious.  Adding another flying capacitor would merely increase the range of the switched capacitor conveter and is therefore another obvious advantage.
As to claim 42, Zhang in view of Yang and Assad teaches wherein the controller is to control each transition between different ones of the sequence of different states to ensure that no more than a predetermined number of switches change their respective switching state for any given state transition by switching to an intermediate state prior to the target state if the 
As to claim 43, Zhang in view of Yang teaches wherein the plurality of states of the sequence of different states are selected such that a complete cycle from any starting state through all possible states of the plurality of different states of the sequence finishing at a last of the different states in the sequence results in any one switch of the flying capacitor interface changing state no more than once.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839